Bullard, J.,

delivered the opinion of the court.
In this case, we think the motion to dismiss the appeal, must prevail. There is no citation of appeal in the record, and the appeal was made returnable on the third Monday of January.
The appellant has moved for a new citation, or for an extension of the time for bringing up the appeal. We think, all citations of appeal must issue from the court a. qua, and that the application for further time, comes too late.
It is ordered, that the appeal be dismissed.